t c memo united_states tax_court ernest r infelise and ann infelise petitioners v commissioner of internal revenue respondent docket no filed date robert i ury edward a snyder and richard c gering for petitioners donna c hansberry and robert t little for respondent memorandum findings_of_fact and opinion foley judge on date respondent issued a notice_of_deficiency to ernest and ann infelise in the notice respondent determined the following deficiencies in and additions to petitioners' federal_income_tax additions to tax_year deficiency sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in their petition filed on date ernest and ann infelise challenged respondent's determinations after concessions the only remaining issue is whether mrs infelise is entitled pursuant to sec_6013 to innocent spouse relief all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact ann infelise resided in hollywood florida when the petition was filed on date she had married ernest infelise a reputed member of the chicago organized crime community before and during their marriage mr infelise operated an extensive illegal gambling business that included sports bookmaking and a variety of card games shortly before their marriage mrs infelise attended a going away party for mr infelise's partner mr william jahoda who had been convicted of federal_income_tax fraud and sentenced to years in prison at the party and in mrs infelise's presence mr infelise and mr jahoda discussed how the gambling activities would be reorganized during mr jahoda's incarceration during the years in issue mr infelise and mr jahoda continued to operate and expand their gambling activities mr infelise's income from these activities totaled dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively mr jahoda managed the daily affairs of the business and reported to mr infelise they employed four men to collect debts and help run the daily operations during the years in issue mrs infelise knew that the internal_revenue_service irs was investigating mr infelise's gambling activities in irs agents searched petitioners' home and seized cash a radio scanner and gambling records in december of irs agents investigated mr infelise's gambling activities and raided mr jahoda's home at a dinner following the raid of mr jahoda's home mrs infelise was present during a discussion between her husband and mr jahoda relating to the effect the raid would have on the business during the years at issue mrs infelise attended many other business and social functions with mr infelise's associates during the years in issue petitioners filed joint federal_income_tax returns the income from mr infelise's gambling activities was not reported on these returns in mr infelise was convicted for among other things the false preparation and filing of federal_income_tax returns relating to the years in issue 835_fsupp_1466 n n d ill opinion generally spouses that file joint returns are jointly and severally liable with respect to the tax due sec_6013 mrs infelise may however be relieved from the general_rule of joint_and_several_liability if she establishes by a preponderance_of_the_evidence each of the following a joint federal_income_tax return was filed on the return there is a substantial_understatement of tax attributable to mr infelise's grossly_erroneous_items in signing the return she did not know and had no reason to know that there was a substantial_understatement and it would be inequitable to hold her liable sec_6013 25_f3d_1289 5th cir affg tcmemo_1993_252 93_tc_355 mrs infelise contends that she did not know and had no reason to know that petitioners understated their income the record however controverts mrs infelise's contention mrs infelise knew that during the years in issue her husband operated an extensive gambling business and that the irs searched her home for and in fact seized items relating to the business she regularly attended social functions with mr infelise's business associates and was present during discussions relating to her husband's activities mrs infelise is a highly intelligent woman and had reason to know that the joint returns she signed understated their income accordingly she is not entitled to the relief from liability that sec_6013 affords to reflect the foregoing decision will be entered for respondent
